Memorandum.
In this negligence action resulting from an intersection collision between a New York City Transit Authority bus and a private car, both defendants alleged they were driving slowly and cautiously. Plaintiffs, passengers in the bus, were denied recovery. It is manifest from the record that the speed of the vehicles was an essential element of plaintiffs’ case on the issue of due care. The exclusion of evidence of injuries to passengers on the bus was reversible error in that such evidence had a direct bearing on the force of the impact and the relative speed of the vehicles involved. The evidence should have been allowed, accompanied by an appropriate limiting instruction.